IN THE
                        TENTH COURT OF APPEALS

                                 No. 10-12-00406-CV

                 IN THE ESTATE OF ROBERT HALL, SR.,
                 AN ALLEGED INCAPACITATED ADULT


                            From the County Court
                           McLennan County, Texas
                         Trial Court No. 20120006GDN


                         MEMORANDUM OPINION


      Rudy Kretzmeier appeals the trial court’s Order Appointing Permanent

Guardian of the Person and Estate signed on September 7, 2012. At Kretzmeier’s

request, we referred this proceeding to mediation. Kretzmeier did not comply with our

order requiring him to attempt to agree with appellees upon a mediator and to file a

notice regarding the mediator.    By order dated February 28, 2013, we assigned a

mediator and ordered Kretzmeier to contact the mediator within 14 days from the date

of the order. The mediator was ordered to notify us if Kretzmeier did not contact him

within the required time period. Kretzmeier was warned in our order that if he did not

contact the mediator within 14 days from the date of the order, the appeal would be
dismissed for want of prosecution. More than 14 days have passed and we have been

notified by the mediator that Kretzmeier has not contacted the mediator.

        This appeal is dismissed. TEX. R. APP. P. 42.3(b).




                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed April 4, 2013
[CV06]




In the Estate of Robert Hall, Sr.                                          Page 2